Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 5, 7, 8, 11-13, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wisgo et al. (US Publication No.2020/0242251) in view of Salusky et al. (US Patent No.8,244,799).
	As per claim 1, Wisgo discloses a system comprising: a non-transitory memory; and one or more hardware processors coupled with the non-transitory storage medium and configured to execute instructions from the non-transitory storage medium to cause the system to perform operations (paragraph [0011]) comprising:	 requesting a plurality of application properties from a client application operable to view web pages on a client device over a network (paragraph [0033], the application validator 204 can transmit or provide the monitoring module 205 to device 210 to track, monitor and log application data 208 corresponding to an application 206 executing on the device 210); receiving a digital fingerprint from the client device (paragraph [0033] and [0035], the monitoring module 205 transmits the dynamic application data 208 to the application validator 204 or application server 202, dynamic application data includes digital finger print/signature of application data/ properties (APIs 234a-234n called or requested by the application, application running process data, disk space data , memory data, CPU usage, etc.) of the client device) ; determining that the digital fingerprint indicates that the plurality of application properties do not appear as expected (paragraph [0061], application validator 204 compare the application signature 214 to different known signature to identify differences, the differences could indicate for example, malicious logic included or embedded within the application 206); and taking a mitigation action based on determining that the plurality of application properties do not appear as expected (paragraph [0066], “application validator 204 can prevent or block the device 210 from accessing, downloading, or interacting with the application 206 having the malicious logic”).
	While Wisgo discloses receiving digital fingerprint from the client device, Wisgo does not explicitly disclose digital fingerprint is based on an order that the plurality of application properties is returned by the client application and determining the plurality of application properties do not appear in an expected order and mitigating an action if properties do not appear in the expected order. However, in an analogous art, Salusky discloses receiving fingerprint generated based on order  (column 1, lines 37-40,  column 8, lines 17-18, “a finger print is constructed based on the order  and identity of HTTP headers included in a request from a client application”), and determining if the properties do not appear in the expected order and mitigating an action (column 1, lines 40-46, column 9, lines 32-35, column 14, lines 41-55, “[t]his fingerprint may then be compared to known fingerprints associated with particular application…to assess whether the client application is malicious. [t]he results of this analysis may, for example, be used to determine how to respond to the current request”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wisgo with Salusky, to construct and compare fingerprint based on the order in request, in order to identify client applications and to detect malicious applications attempting to attack or undermine network resources.
	As per claim 9, Wisgo discloses a method comprising: requesting a plurality of application properties from a client application operable to view web pages on a client device over a network (paragraph [0033], the application validator 204 can transmit or provide the monitoring module 205 to device 210 to track, monitor and log application data 208 corresponding to an application 206 executing on the device 210); receiving a plurality of application properties from the client application (paragraph [0046], “static application data and dynamic application data can be received”);  generating a digital fingerprint based on the application’s properties( paragraph [0046], “application signature can be generated” paragraph [0029], the application signature corresponds to a fingerprint for the application and application’s data/ properties collected  from the application, such as  application name, file size API, battery or CPU usage); determining whether the digital fingerprint matches a stored digital fingerprint (paragraph [0029], paragraph [0036],“[t[he application validator can compare the application signature to other accepted or know signature of other  instances of the application to validate the respective application”); and taking a mitigation action based on determining that the digital fingerprint does not match the stored digital fingerprint (paragraph [0066], “application validator 204 can prevent or block the device 210 from accessing, downloading, or interacting with the application 206 having the malicious logic”).
	Wisgo does not explicitly teach generating a digital fingerprint based on an order that plurality of application properties returned by the client application; and determining whether the digital fingerprint matches a stored digital fingerprints based on an order that the plurality of application properties is returned by the client application. However, in an analogous art, Salusky discloses fingerprint generated based on order that the plurality of application properties is returned by the client application  (column 1, lines 37-40,  column 8, lines 17-18, “a finger print is constructed based on the order  and identity of HTTP headers included in a request from a client application”), and determining whether the digital fingerprint matches a stored digital finger prints based on an order that the plurality of application properties should be returned by the client application (column 1, lines 40-46, column 9, lines 32-35, column 14, lines 41-55, “[t]his fingerprint may then be compared to known fingerprints associated with particular application…to assess whether the client application is malicious. [t]he results of this analysis may, for example, be used to determine how to respond to the current request”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wisgo with Salusky, to construct and compare fingerprint based on the order in request, in order to identify client applications and to detect malicious applications attempting to attack or undermine network resources.
	As per claim 16, Wisgo discloses a non-transitory machine-readable medium having stored thereon machine- readable instructions executable to cause a machine to perform operations (paragraph [0011]) comprising ns comprising: requesting a plurality of application properties from a client application operable to view web pages on a client device over a network (paragraph [0033], the application validator 204 can transmit or provide the monitoring module 205 to device 210 to track, monitor and log application data 208 corresponding to an application 206 executing on the device 210); 
receiving a client application type based on one or more application properties(paragraph [0046], “static application data and dynamic application data can be received”, application data can include application name and version (type)); receiving a digital fingerprint from the client device (paragraph [0033] and [0035], the monitoring module 205 transmits the dynamic application data 208 to the application validator 204 or application server 202, dynamic application data includes digital finger print/signature of application data/ properties (APIs 234a-234n called or requested by the application, application running process data, disk space data , memory data, CPU usage, etc.) of the client device); determining an expected [order]  application properties based on the client application type (paragraph [0029], paragraph [0036],“[t[he application validator can compare the application signature to other accepted or know signature of other  instances of the application to validate the respective application”); determining that the digital fingerprint indicates that the plurality of application properties do not appear as expected (paragraph [0061], application validator 204 compare the application signature 214 to different know signature to identify differences, the differences could indicate for example, malicious logic included or embedded within the application 206); and taking a mitigation action based on paragraph [0066], “application validator 204 can prevent or block the device 210 from accessing, downloading, or interacting with the application 206 having the malicious logic”).
	While as noted above, Wisgo discloses receiving digital fingerprint (paragraph[0033], [0035]), determining expected application properties (paragraph [0029] and [0036]), determining the digital fingerprint indicates application properties do not appear as expected (paragraph [0061] ) and taking mitigating action based on the determination (paragraph [0066]), Wisgo does not explicitly disclose these steps are based on an order. In other word, 	Wisgo does not explicitly teach digital signature based on an order that the plurality of application properties is returned by the client application, determining expected order of application properties and fingerprint indicates that the plurality of application properties do not appear in the expected order and mediation action if application property do not appear in expected order.
	However, in an analogous art, Salusky discloses digital fingerprint is based on order that the order that the plurality of application properties is returned by the client application  (column 1, lines 37-40,  column 8, lines 17-18, “a finger print is constructed based on the order  and identity of HTTP headers included in a request from a client application”), determining expected order of application properties and determining whether the digital fingerprint  indicates that the plurality of application properties do not appear in the expected order and tacking medication action if application property do not appear in expected order (column 1, lines 40-46, column 9, lines 32-35, column 14, lines 41-55, “[t]his fingerprint may then be compared to known fingerprints associated with particular application…to assess whether the client application is malicious. [t]he results of this analysis may, for example, be used to determine how to respond to the current request”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wisgo with Salusky, to construct and compare fingerprint based on the order in request, in order to identify client applications and to detect malicious applications attempting to attack or undermine network resources.
As per claim 2 and 17, Salusky furthermore teaches, wherein the plurality of application properties comprises at least one of window properties, screen properties, or browser properties (column 3, lines 10-14, “the order of the headers provides at least a partial fingerprint of the identity of the requesting user-application: A server receiving the request in which the Accept precedes the Referrer may tentatively identify the user application as Firefox, which corresponds to the claimed browser properties). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wisgo and Salusky, in order to identify the identity of the browser application.
	As per claim 3 and 18, Wisgo furthermore teaches, wherein the digital fingerprint is further based on a subset of the plurality of properties of the client device (paragraph [0035], “disk space data, memory data, CPU usage, battery usage”).
	As per claim 5 and 20, Wisgo in view of Salusky furthermore teaches wherein determining that the digital fingerprint indicates that the plurality of application properties do not appear in an expected order comprises comparing the digital fingerprint to one or more stored digital fingerprints (Wisgo, paragraph [0061], application validator 204 compare the application signature 214 to different know signature to identify difference; and Salusky, column 1, lines 40-41).
	As per claim 7, Wisgo furthermore teaches, wherein one or more of the application properties is based on one or more device properties of the client device (paragraph [0035], “disk space data, memory data, CPU usage, battery usage”).
	As per claim 8, Salusky furthermore teaches, wherein receiving the digital fingerprint further comprises receiving an additional application property based on the order of the other properties in the plurality of application properties (column 8, lines 17-18 and 30-45, “the headers present in the request are listed in an order, such as order in which they were received”. Table IV discloses multiple properties in the plurality of application properties). The motivation to combine Wisgo with Salusky is similar to the motivation provided in claim 1.
As per claim 10, Wisgo furthermore teaches, wherein determining whether the digital fingerprint matches the stored digital fingerprint is further based on a quantity of application properties in the plurality of application properties (paragraph [0057], comparing by the application validator, the application signature to plurality of known signature to identify at least one known signature having number (quantity) of properties that match a signature threshold for the properties of the application) .
	As per claim 11, Wisgo furthermore teaches, determining the stored digital fingerprint based on a client application type of the client application (paragraph [0056], the application validator groups signature 218 from similar application 206 or same type of application 206 into a single of application).
	As per claim 12, Wisgo furthermore teaches, determining the client application type based on one or more application properties in the plurality of application properties (paragraph [0058], application signature have number of properties in common with at least one known signature of the plurality of signatures indication the application is the same type of application).
	As per claim 13, Wisgo furthermore teaches,, wherein at least one application property in the plurality of application properties comprises the client application type (paragraph [0046] application data can include application name and version (type)).

	Claims 4, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wisgo et al. (US Publication No.2020/0242251 ) in view of Salusky et al. (US Patent No.8,244,799), further in view of Yuan et al. (US Publication No. 2013/0144714).
	As per claim 4, 14 and 19, Wisgo in view of Salusky teaches all limitations of claim as applied to claims 4, 9 and 16 above. Wisgo in view of Salusky furthermore teaches, wherein each application property comprises an application property identifier and an application property value (paragraph [0058], Application properties include, but not limited to, application name, application identifier (e.g., GUID), extension data). Wisgo in view of Salusky does not explicitly teach wherein the digital fingerprint comprises a hash based on the ordering of application property identifiers. However, in an analogous art, Yuan teaches wherein the digital fingerprint comprises a hash based on the ordering of claim 8, the media verification information includes hash value calculated by tacking each slice of content as an input of a hash operation sequentially (based on the ordering)) .
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine Wisgo and Salusky with Yuan, in order to generate verification information for media content.

	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wisgo et al. (US Publication No.2020/0242251 ) in view of  Salusky et al. (US Patent No.8,244,799), further in view of Grajek et al. (US Patent No. 9,660,974)
As per claim 6 and 15, Wisgo in view of Salusky teaches all limitations of claim as applied to claims 1 and 9 above. Wisgo in view of Salusky does not explicitly teach, wherein the requesting of the plurality of application properties is performed via script code embedded in a web page that is transmitted to the client device. However, in an analogous art, Grajek discloses the requesting of the plurality of application properties is performed via script code embedded in a web page that is transmitted to the client device (column 4, lines 45-65, “the system may send a device characteristic capture scrip to the user’s device to capture about the device, such as HTTP header information, identifier of browser pug-ins…[a]fter gathering this information, the capture script may instruct the user’s device to send this information back to the authentication system”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wisgo and Salusky with Grajek in order to collect the computing device characteristics and to validate and authenticate the computing device based on the collected characteristics.


	References Cited, Not Used

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kuperman, US Publication No. 2017/0244737, discloses a system is configured for protecting web applications at a host by analyzing web application behavior to detect malicious client requests. Example embodiments described herein include a proxy configured to handle network traffic between a host and clients. The proxy includes two request classification mechanisms, first a list of known clients,
malicious and non-malicious, for identifying known malicious and known non-malicious requests and second a web application firewall for determining a classification for unknown requests (e.g., not originating from a known client)	.
	Sobel,  US Pub No. 2010/0162393, discloses the instant disclosure is directed to methods and
systems for detecting man-in-the-browser attacks. Various embodiments describe the actions of a fingerprint module, a user interaction module, and a web request module. For example, the fingerprint module may identify a transaction fingerprint associated with a web site. A transaction fingerprint
may include the expected number of submissions to the web site, the expected order of submissions to the web site, or any other information relevant to determining whether a submission to the web site is legitimate. 
Conclusion
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 

/ALI S ABYANEH/Primary Examiner, Art Unit 2437